Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The Patent Trial and Appeal Board (PTAB) has determined that the prior art of record fails to teach the intelligent personal assistant of independent claim 1, the method of independent claim 6, the intelligent personal assistant of independent claim 11, and the method of independent claim 16.  Additionally, the Knox reference cited in the EPO office action disclosed on the IDS dated 15 July 2021 fails to meet all of the limitations of the independent claims in the present application because the Knox reference only incorporates a time threshold (Knox: Fig. 2, step 218; paragraph [0040]) in the scenario where there is a pause in the input and/or when the user is no longer looking e.g. at, around, or toward the device (Knox: Fig. 2, step 214; paragraph [0040]).  If the input is not paused during the processing flow of Knox, there is no disclosed timing requirement because the system proceeds to continue processing the input at step 220 of Fig. 2.  The prior art is thus particularly deficient regarding the limitations of receiving, via the camera, the image of the area around the intelligent personal assistant; determining from the image that the a user is addressing the intelligent personal assistant; receiving, via the audio transducer, a voice input; and providing data indicative of the first voice input to a remote server via the network interface for processing only when both the voice input was received and the user has addressed the intelligent personal assistant within a predetermined time period, as recited by claims 1 and 6.  The prior art is also particularly deficient regarding receiving, via the audio transducer, a first voice input that includes the wake word; determining, via the image provided by the camera, that the a user is addressing the intelligent personal assistant; receiving, via the audio transducer, a second voice input that omits the wake word; and providing, via the network interface, data indicative of the second voice input to the remote server for processing only when both the second voice input was received and the user has addressed the intelligent personal assistant within a predetermined time period from receiving the first voice input, as recited by claims 11 and 16.  Claims 2-5, 7-10, 12-15, and 17-20 are dependent upon claims 1, 6, 11, and 16, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482